In an action, inter alia, to recover damages for breach of contract, fraud and professional negligence, defendant Lukas appeals from an order of the Supreme Court, Nassau County (Robbins, J.), dated October 22, 1981, which, inter alia, vacated a prior order dismissing the action as to him and determined that the complaint was timely served on him. Matter remitted to Special Term to hear and report on the question of when the complaint was initially served; appeal held in abeyance in the interim. Special Term shall file its report with all convenient speed. Under the circumstances of this case, it is essential that a hearing be conducted to determine when the complaint was first served on appellant. Lazer, J. P., Gibbons, Thompson and Bracken, JJ., concur.